NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

EASTMAN KODAK COMPANY,
Appellant,

V.

INTERNATIONAL TRADE COMMISSION,
Appellee,

AND

RESEARCH IN MOTION LTD. AND RESEARCH IN
MOTION CORP.,

Intervenors,

AND

APPLE INC.,
Intervenor.

2012-1588

On appeal from the United States International Trade
Commission in Investigation No. 337-TA-703.

ON MOTION

ORDER

EASTMAN KODAK COMPANY V. ITC 2

Upon consideration of Research In Motion Ltd.,
Research In Motion Corp. and Apple Inc.’s unopposed
motions for leave to intervene,

IT Is ORDERED THAT:

The motions for leave to intervene are granted. The
revised official caption is reflected above.

FoR THE CoURT

SEP 1 4 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: G1enn J. Pfadenhauer, Esq.

Amanda Srnith Pitcher, Esq.

Donald R. Dunner, Esq. LED

Mark G. Davis, Esq. on
826 SEP 1 4 2012

JAN HURBA|.Y
C|.EHK